Citation Nr: 1525288	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant qualifies as a helpless child for the purpose of establishing eligibility for dependency and indemnity compensation (DIC).  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to July 1973.  The Veteran died on May [redacted], 1999.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1. The appellant is the Veteran's biological son.  

2. The appellant was born on January [redacted], 1980.

3. The record does not reflect that the appellant was permanently incapable of self-support before turning 18 years of age.


CONCLUSION OF LAW

The appellant is not a helpless child for the purpose of establishing eligibility for DIC benefits.  38 U.S.C.A. §§ 101(4)(A)(ii), 1318, (West 2014); 38 C.F.R. § 3.57 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

In the instant case, the RO received the appellant's claim for DIC benefits in February 2012.  In a letter dated December 17, 2012, the appellant was notified of the fact that the Veteran was service connected for posttraumatic stress disorder (PTSD) at the time of his death, and was informed of the information and evidence required to substantiate a claim based on both a previously service-connected condition and a condition yet to be service connected.  Further, in that letter, the appellant was informed of the evidence needed to prove his status as a helpless child.  Thus, the Board finds that the appellant was provided with adequate VCAA notice.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA treatment records, service treatment records, military personnel records, prior claims for compensation, and death certificate.  The record also contains the appellant's birth certificate, as well as lay statements by the appellant.  

The Board notes that in February 2012, the appellant submitted a release form authorizing VA to obtain from the Federal Bureau of Prisons any medical records pertaining to his treatment for a mental health condition during his period of incarceration.  To date, those records have not been obtained.  However, as will be discussed in more detail below, in order to prevail on a claim based on status as a helpless child, the appellant must have become permanently disabled prior to his 18th birthday (or in the case of a child pursuing education, his 23rd birthday).  In a March 2014 letter to the Board, the appellant admitted that he was not incarcerated until the age of 21.  Further, he has not submitted any evidence to date that would indicate he was pursuing authorized education at that time.  Thus, any records pertaining to his medical treatment during his period of incarceration are not relevant to the adjudication of this claim.  Further, VA has informed the appellant on multiple occasions of the information necessary to prove his status as a helpless child, but to date, he has not submitted any additional evidence.  

In light of the above, the Board is satisfied that the duty-to-assist requirement was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II.  Analysis

The appellant claims DIC benefits as the helpless child of the deceased Veteran.  He maintains that he should be considered a helpless child because he suffers from an undisclosed mental health condition which he alleges he developed prior to his 18th birthday.  He asserts that these problems prevent him from maintaining full-time employment.  He states that he was incapable of self-support prior to age 18.

An eligible child of a Veteran may be entitled to DIC at the time of the Veteran's death if that child is permanently disabled and incapable of self-support.  38 U.S.C.A. § 1318 (West 2014).  A child must be "unmarried" and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1) (2014).

Based on the evidence of record, the Board finds that the appellant is not shown to be a helpless child.  The record reflects that the appellant was born on January [redacted], 1980.  He is the biological son of the deceased Veteran.  In July 1997, less than five months prior to the appellant's 18th birthday, the Veteran submitted an application for benefits in which he reported two children, including the appellant.  The Veteran did not check the available box on the application to indicate that the appellant was seriously disabled.  

To date, no additional evidence has been submitted, beyond the appellant's lay statements asserting that he became disabled prior to his 18th birthday, which would indicate that the appellant satisfies the criteria for helpless child status.  While the appellant asserts he suffers from a mental health condition, there is simply no medical evidence of record that he has ever been diagnosed with a disorder, let alone that it rendered him permanently disabled prior to 1998.  There are no records of institutional treatment or care, school records, or employment records prior to 1998 that would tend to show that the appellant was incapable of self-support at that time.  There are no lay statements available from any persons who could attest to any condition diagnosed prior to 1998.  While the Board notes that such a disability may be acquired up until an appellant's 23rd birthday, presuming the appellant was pursuing an approved education, there is no evidence of record that the appellant in this matter was engaged in such a pursuit.  As such, there is simply no evidence of record that would serve to show that the appellant is permanently disabled, particularly that such a disability was acquired before the age of 18.  

In light of the lack of any evidence showing that the appellant incapable of self-support prior to his 18th birthday, the Board finds that the appellant does not qualify as a helpless child for the purpose of establishing eligibility for dependency and indemnity compensation.


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


